Citation Nr: 0930097	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  07-16 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1954 to August 
1956.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (RO) which denied service connection for 
bilateral defective hearing and tinnitus.  

The Board remanded the case to the RO for further development 
in August 2006.  Development has been completed and the case 
is once again before the Board for review.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, the 
evidence establishes that bilateral mixed hearing loss is 
etiologically related to active service.  

2.  The Veteran's tinnitus is not shown to be etiologically 
related to active service.  


CONCLUSIONS OF LAW

1.  Bilateral mixed hearing loss was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 4.87 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

October 2005 and May 2006 letters informed the Veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the Veteran was responsible.  

A May 2006 letter provided the Veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA 
notice deficiency by issuing the corrective notice in May 
2006.  The RO readjudicated the case in a May 2007 statement 
of the case (SOC) and June 2009 supplemental statement of the 
case (SSOC).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that an SOC or SSOC 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  Id.  There is no indication that 
any notice deficiency reasonably affects the outcome of this 
case.  

The Veteran's service treatment records are not available in 
this case.  The RO requested service treatment records and 
any available separation documents from the National 
Personnel Records Center (NPRC) in October 2005.  An October 
2005 response from the NPRC shows that the Veteran's records 
were destroyed in a 1973 fire.  In cases where the Veteran's 
service treatment records are unavailable through no fault of 
his own, there is a "heightened duty" to assist him in the 
development of the case.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991); Cuevas v. Principi, 3 Vet. App. 542 (1992).  
This heightened duty includes the obligation to search for 
alternate medical records.  See Moore v. Derwinski, 1 Vet. 
App. 401 (1991).  No alternate medical records were found in 
this case.  The Veteran was notified, and was asked to 
provide any medical or lay evidence, to include any service 
records in his possession.  The Veteran indicated in an 
October 2005 response that he had no further supporting 
evidence to provide.  There is no indication in the record 
that any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.

Private treatment records and VA examinations have been 
associated with the claims file.  The Board notes 
specifically that the Veteran was afforded two separate VA 
examinations in May 2009.  38 C.F.R. § 3.159(c) (4).  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As set forth in greater detail below, the Board finds that 
the VA examinations obtained in this case are adequate as the 
examination reports were predicated on a review of the claims 
folder and medical records contained therein; contain a 
description of the history of the disability at issue; 
documents and consider the Veteran's complaints and symptoms; 
and fully address the relevant rating criteria and questions 
presented on remand.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4).   VA has provided the Veteran with 
every opportunity to submit evidence and arguments in support 
of his claim, and to respond to VA notices.  The Veteran and 
his representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The record is complete and the case is ready for 
review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2008).  
In addition, certain chronic diseases, including 
sensorineural hearing loss, may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2008).

In a June 2005 statement, the Veteran alleged that his 
hearing loss was result of his work in the motor pool while 
in service.  He reported noise exposure from the use of 
sledgehammers and welding torches.  Additionally, the Veteran 
reported being seen for symptoms of a fungal infection, 
itching, fluid, and popping of the ears while in service.  
The Veteran reported being told at that time, that both 
eardrums were punctured.  The Veteran reported having surgery 
to the right eardrum in the early 1980s.  He reported that 
the physician who conducted this surgery is now deceased.  
The Veteran reported having a second operation on the left 
ear in the late 1980s or early 1990s completed by Dr. M.R., 
an ear, nose, and throat specialist.  He reported that he 
continued to see Dr. M.R. every six months for frequent ear 
infections. 

A graph of a May 1999 audiogram has been associated with the 
clams file, but may not be interpreted by the Board.  See 
Kelly v. Brown, 7 Vet. App. 471, (1995) (holding that neither 
the Board nor the RO may interpret graphical representations 
of audiometric data).  

Private treatment records from Kaiser Permanente reflect 
treatment for chronic fungal otitis externa from 2000 to 
2003.  The Veteran was followed by Dr. M.R. in the Head and 
Neck Surgery Clinic.  A November 2002 treatment note shows 
that the Veteran denied having any tinnitus.  He was 
diagnosed with a probable ruptured tympanic membrane on the 
right side.  

A September 2003 note from Dr. M.R. reflects a history of a 
right modified radical mastoidectomy for cholesteatoma in the 
late 1970s.  The Veteran had problems with mastoid healing 
and intermittent fungal infections at that time.  He had a 
left atticotomy and tympanoplasty in 1986 for left attic 
retraction.  The Veteran continued to have intermittent 
fungal infections in both canals and his hearing showed 
conductive hearing loss of 34 and 40 decibel speech reception 
threshold in the right and left ears respectively.  Dr. M.R. 
stated that she first saw the Veteran in 1994, and he had 40 
decibel hearing loss in the left ear.  She did an exploratory 
tympanotomy with atticotomy revision and tympanoplasty.  She 
completed a myringostapediapexy.  An audiogram done in 1999 
showed a speech reception threshold of 35 in both ears.  The 
Veteran had a diagnosis of recurring otitis externa, status 
post mastoidectomy and atticotomy, and possible aberrant 
facial nerve.

In July 2006 letter, Dr. M.R. stated that she had been seeing 
the Veteran for his ear problems since 1993.  Dr. M.R. noted 
the Veteran's reported history of noise exposure in the Army 
from 1954 to 1956, and ear drum perforations at that time.  
Dr. M.R. stated that the Veteran had a typanomastoidectomy on 
the right ear in the 1970s and an atticotomy and 
tympanoplasty on the left ear in 1986 that was revised by her 
in 1994.  Dr. M.R. stated that both these surgeries were very 
likely related to the perforations.  According to the last 
audiogram done in 1999, the Veteran had a mixed hearing loss 
in both ears.  The conductive portion was due to the ear 
surgery.  The sensorineural part of the hearing loss was 
found in the high frequencies, which was found with noise 
trauma.  Because of the Veteran's age, there was a portion of 
the hearing loss associated with aging.  Dr. M.R. opined that 
the Veteran's military service is related to the hearing 
problems he has today.

In a May 2007 statement, the Veteran indicated that he first 
saw Dr. M.R. in 1993 due to ringing in his ears.

The Veteran was afforded a VA audiological evaluation in May 
2009.  The VA audiologist stated that the claims file was 
reviewed.  The audiologist also noted findings from the 
Veteran's private treatment records and a July 2006 opinion 
from Dr. M.R.  The Veteran was noted to have in-service noise 
exposure from working with vehicles, hammering on metal, and 
noise from shop tools.  The Veteran was noted to have post-
service occupational noise exposure working in a muffler shop 
for two years, working for Aerojet as a spray painter, and 
working in construction for 26 years.  The Veteran reported 
noise from machinery used in concrete and cement work.  With 
respect to his occupational noise exposure, the Veteran noted 
that he sometimes wore foam ear plugs, but stated that noise 
was very loud even with ear plugs.  He stated that his 
workplaces did not enforce Occupational Safety and Health 
Administration (OSHA) safety regulations for noise.  The 
Veteran also had some recreational noise exposure from 
remodeling and home improvement projects.

The Veteran reported bilateral, recurrent tinnitus.  The 
Veteran believed that he had the onset of tinnitus sometime 
within the past year.  He stated that tinnitus occurred once 
every month or two, and lasted a few minutes before 
resolving.  

The VA audiologist stated that the Veteran's behavioral 
responses to puretone and speech testing could not be 
reported for adjudicative purposes at that time.  The VA 
audiologist stated that the Veteran's responses demonstrated 
gross discrepancies between puretone average, speech 
detection threshold, speech reception threshold, and word 
recognition scores.  The Veteran responded to masked speech 
reception threshold of the left ear at a softer level than 
unmasked speech detection threshold; therefore, overall 
results indicated poor test reliability.  The Veteran was 
reinstructed on test procedures, and behavioral responses in 
the right ear improved by approximately 10 decibels for all 
test frequencies.  However, when the left ear was tested, the 
Veteran's responses showed significant discrepancies and 
behavioral responses did not improve with reinstruction.  

The VA audiologist was asked to provide an opinion as to the 
etiology of the Veteran's hearing loss and tinnitus.  The 
audiologist stated that she could not resolve the issue 
without resort to mere speculation.  The Veteran was noted to 
have a history of noise exposure in service, and an onset of 
ear infections after his separation from service.  The 
Veteran stated that the onset of tinnitus was approximately 
one year prior.  The configuration of the Veteran's audiogram 
was not consistent with noise exposure and the Veteran had 
poor test reliability.  Service treatment records were not 
available, and the Veteran had a significant post-service 
history of occupational noise exposure.  The examiner stated, 
therefore, that she could not resolve the issue, and the 
Veteran would need to be recalled and tested by another 
provider. 

The Veteran was afforded a second VA audiological evaluation 
in May 2009.  On 


the authorized VA audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
70
65
55
95
LEFT
40
55
40
35
50

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
The Veteran was assessed with asymmetrical mixed hearing 
loss, mild to moderately severe in the right ear, and 
moderate to profound in the left ear.  

The VA audiologist stated that the claims file was reviewed.  
The Veteran's history and findings from the record were 
noted.  The second May 2005 VA audiologist also indicated 
that she could not resolve the issue of etiology in regard to 
hearing loss without resort to mere speculation.  She stated, 
however, that tinnitus was less likely due to military noise 
exposure as the Veteran had stated that tinnitus began 
sometime in the past year.  The audiologist stated that her 
opinion was based on the Veteran's case history and a review 
of the claims file, noting that service treatment records 
were not available for review.  The VA audiologist stated 
that the Veteran's hearing loss configuration was not 
consistent with noise exposure; however, the Veteran stated 
that his eardrums were perforated during service and never 
medically treated.  She stated that it was possible that if 
the Veteran indeed had perforated eardrums in service, his 
current mixed hearing loss could have been due to or 
initiated by the perforations.  She reasoned that 
cholesteatomas can be initiated due to perforated eardrums.  
She stated that there was no way to know the initial cause of 
the Veteran's hearing loss for sure because service treatment 
records were not available.  Therefore, the VA audiologist 
could not provide an opinion without resorting to mere 
speculation.  

The Veteran has reported noise exposure and in service.  He 
also reported being seen, but not treated, for perforated 
eardrums in service.  The Veteran is certainly capable of 
providing such lay observations.  Layno v. Brown, 6 Vet. App. 
465, 469-470 (1994) (lay evidence is competent to establish 
features or symptoms of injury or illness).  As a layperson, 
he is not, however, competent to say he had a diagnosed 
hearing loss or tinnitus during service.  

A May 2009 VA audiological examination reflects current 
hearing loss in accordance with 38 C.F.R. § 3.385.   

In the present case, the Veteran is competent to report 
exposure to noise in service, and he is competent to report 
having been seen for perforated eardrums.  A June 2006 
statement and treatment reports from Dr. M.R. further support 
the Veteran's lay statements.  See Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997) (Observing that although formal rules of 
evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the Board's decision).  
Dr. M.R., the Veteran's treating physician, noted the 
Veteran's reports of perforated ear drums in service, noted 
post-service surgeries, and stated that these surgeries were 
very likely related to the perforations.  

Although two VA examiners stated that they could not resolve 
the issue with respect to the Veteran's hearing loss without 
resort to mere speculation, a second May 2009 VA examiner 
stated that it was possible that if the Veteran indeed had 
perforated eardrums in service, his current mixed hearing 
loss could have been due to or initiated by the perforations.  
She reasoned that cholesteatomas can be initiated due to 
perforated eardrums.  Dr. M.R. stated that post-service ear 
surgeries were very likely related to the perforated ear 
drums in service, and she opined that the conductive portion 
of the Veteran's hearing loss was due to ear surgery.  She 
concluded that the Veteran's military service is related to 
the hearing problems he has today.  

According to the United States Court of Appeals for Veterans 
Claims, "the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches."  
Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The 
credibility and weight to be attached to these opinions is 
within the province of the Board. Id.  In this case, both VA 
and private opinions provide probative evidence with respect 
to the etiology of the Veteran's current hearing loss and 
tinnitus.  The medical evidence reviewed and discussed 
appears to be factually accurate, and sound reasoning has 
been provided for all opinions rendered.  The Board finds 
that Dr. M.R. has provided competent medical evidence, 
showing that the Veteran's conductive hearing loss is related 
to perforated eardrums in service.  Resolving the benefit of 
the doubt in favor of the Veteran, the Board finds that 
bilateral mixed hearing loss was incurred in service.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2008).

With respect to tinnitus, a May 2009 VA audiological 
examination shows that the Veteran has current bilateral 
tinnitus.  At the time of examination, the Veteran reported 
that he had the onset of tinnitus one year prior.  In 
contrast, in a May 2007 statement in support of his claim, 
the Veteran indicated that he first saw Dr. M.R. in 1993 due 
to ringing in his ears.  The Board notes, however, that 
private treatment records from Dr. M.R. do not reflect any 
complaints related to tinnitus.  The Board finds it probative 
that the Veteran denied having tinnitus in November 2002, 
while being treated for his ears.  There is no indication 
from the medical record that tinnitus was incurred in 
service, and a May 2009 VA audiologist opined that tinnitus 
was less likely due to military noise exposure as the Veteran 
had stated that tinnitus began sometime in the previous year.  
The Board finds, therefore, that service connection for 
tinnitus is not warranted. 

C. Conclusion

The Veteran has been diagnosed with bilateral mixed hearing 
loss and competent medical evidence shows that the Veteran's 
hearing loss is related to reported eardrum perforations in 
service.  Resolving the benefit of the doubt in favor of the 
Veteran, the Board concludes that the evidence supports a 
finding that the Veteran has bilateral mixed hearing loss 
etiologically related to active service.  

The Veteran's tinnitus is not shown to have been incurred or 
aggravated in service, and no nexus has been established 
between the Veteran's current tinnitus and his military 
service.  Therefore, the Board concludes the preponderance of 
the evidence is against finding that the Veteran has tinnitus 
etiologically related to active service.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the Veteran's claim.


ORDER


Service connection for bilateral mixed hearing loss is 
granted.

Service connection for tinnitus is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


